ORDER **
The memorandum disposition filed November 28, 2007, 256 Fed.Appx. 976, is withdrawn, and an memorandum disposition is being filed contemporaneously with this order. With that filing, the petition for rehearing is denied.
The petition for rehearing en banc was circulated to the judges of the court, and no judge requested a vote for en banc consideration. Fed. R.App. P. 35.
The petition for rehearing and the petition for rehearing en banc are DENIED, and no further petitions for rehearing or rehearing en banc shall be filed.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.